Board of Water Engineers            opinionlo. O-1392
Austin, Texas
                                   Re: Whether or not certainstudy
Attentionof Mr. A. H. Dunlap           to be made in connectionwith
                                       Red Bluff Water Power Control
                                       Districtconstitutes"State
                                       business"directlyconcerning
                                       State Board of Water Engineers;
                                       and, whether or not it will bs
                                       necessaryfor the Board to ob-
                                       tain an opinionfrom the Attor-
                                       ney Gsneralapprovingeach trip
                                       ma& outsideof the State of
                                       Texas in connectionwith such
Gentlemen:                             study.

         We have your letterof the fifth of Septembercontainingtwo
questionsto be answeredby this department.

         The facts given for our consideration
                                             are as follows:

          "Throughthe agenciesof the NationalResourcesCommittee,
and the U. S. GeologicalSurvey, the U. S. Departmentof Agriculture,
t:.eFederalReclamationBureau,and the U. S. Army Corps, in coopera-
tion with the States of Texas end New Mexico,a detailedand scientific
study and report is under way coveringthe water resourcesof the Pecos
River and tributariesfrom the source of said River in New Mexico to its
mouth in Texas.

          "Thisstudy and report covers:

          (a) Salinityof water and sourcesof inflowof salt.
          (b) Water resources--quantity and quality.
          (c) Dosses of water and means of prevention.
          [di pe of water and protectionof water supply.
               ources,quantityand developmentof groundwater.
          (g) Flood damage.
          (g) The consumationof a Compactbetweenthe States of Texas
              and New Mexico for the divisionof the waters of the Pecce
              River.
          (h) Study of development~offarm areas along the river valley
              by means of pumpingwater fromwells.
          (i) Rectificationof sub-irrigation  of town of Pecos City
Board of Water Bngineers,pega 2 (O-1352)



             causedby escapeof water from artesianwells.

          "The 46th LegislatureenactedS. B. Bo. 49, appropriatingthe
sum of $30,000.00for the use of the Red Bluff Water Power Control
District. These funds are being used, exclusively,for the purposeof
payingTexas' part of the cost of making said study and report. However,
it is contemplet@%thatpart, if not all, of the writer'stravelingax-
pulses,and that of his assistantshall be paid from the appropriation
made availableto the Stats Board of Water Engineers.

          'The very nature of the work, requiresthat investigationsbe
made in both Wew Mexico and Texas,requiringthose engaged in the study
to go back and forth between these two States. To require the writer and
his assistantto obtainan opinionfrom your Departmentcoveringeach
trip into New Mexicowould be very inconvenient and aausc considerable
delay in completingthe fieldwork."

         In connectionwith the above fact6, you ask two questions:

          (1)  whether  or not travelingexpensesincurredby a member,
of the State Board of Water Engineersand an srsiatantoutsideof the
boundarieeof Texas in connectionwith a joint study and report on the
Pecoa River and tributaries,is for State businessdirectlyconcerning
the State Board of Water Engineers;

          (2)  "Whethersaid umber and his assistantwill be reQuired
to obtainan opinionfrom your Departmentcoveringeach trip made out-
side of Texas in connectionwith said study, under the provisionsof
paragraph(c), of paragraphheaded 'TravelingExpenses'of'section2
of S. B.No. 421"

         Your first questiondividesitself into two parts, first,
as to whether the trip contemplated
                                  by you is "statebusiness"and
second,whether it "directlyconcernsthe State Board of Water Engineers."

          In our opinion,the businessproposedto be transactedby your
member and an assistantas outlinedin your letter,is such businessas
would naturallyarise out of the performanceof the public dutiesrecog-
nized by the Constitutionof Texas,Article 59, Sec. (a),which provides
that the control,storing,preservationand distributionof the State's
storm and flood waters and the waters of its rivers and streams,for
irrigation,power and all other useful purposes,are public rights and
duties,and which authorizesthe Legislatureto pass such laws as are
appropriatethereto. See, also, Article7466, R. C. S. of Texas, 1925.

          We find furthersupportfor the above conclusionin Senate Bill
 49, Acts RegularSessionof the 46th Legislature,Sec. 4, which makes an
 appropriationto the particularprojectwhich you proposeto work on,
%&I&L~, the Red Bluff Water Power ControlDistrict.
Board of Water Engineers,page 3   (O-1392)




          It is our furtheropinionthat the businessproposedto be
attendedto by your member and assistant"directlyconcernsthe State
Board of Water Engineers"becausethe ~business"has to do with exer-
cising the authorityand carryingout the duties,imposedupon said
body by law. Articles 7472c, 7472d and 7537a,R. C. S. of Texas, 1925;
Sec. 4, Senate Bill 49, Acts RegularSession,46th Legislature,supra.

          As we construeyour second question,what you irsptto know is
whether, If on the presenttrip proposedto be made by your member and
assistant,it is necessaryfor them to cross the State line more than
once beforereturningto Austin, you will have to obtain the approval
of the AttorneyGeneralprior to each particularcrossing,in order to
satisfythe statutoryrequirementquotedhereunder.

         To answer this question,it is necessaryto construeSection
2 (cl,          Expenses",SenateBill 427, Acts of the RegularSession,
       "Traveling
46th Legislature,
                which we~quotein part:

          "(c) No travelingexpensesshall be incurredby any employee
of any of the departments,or other agenciesof theSovernment,out-
side of the boundariesof the State of Texas, exceptfor State business
directlyconcerninghis own departmentor agencyand no such expenses
shall be paid from State appropriationsor out of any local or auxiliary
funds by the State Comptrollerto an employeeof any agencyof the Govern-
ment, until and unlessa writtenstatement,signedby the AttorneySen-
eral, advisingthet the purposeof the proposedtrip, in his opinion,is
for said State businesspurposes;which written opinionshell have been
filed in advancewith the State Comptroller,and sigued duplicatethereof
with the disbursingofficerof such respectiveagency of the Government."

          There are severalpossibleinterpretations  of the above provi-
sion as appliedto your statmentof facts. Did the Legislatureintend
that a separateletterof approvalbe obtainedfrom the AttorneyGeneral
each time the State line is crossedby a State employeetravelingon
State expenses,where, as in your case, in making a survey,.itmay be
necessaryto cross back and forth severaltimes;or, did it only intend
that such a letterbe obtainedeach time an employeeleft Austin on a
trip and that "trip"be construedto mean each round trip journeyfrom
Austin;or, did it intendthat one letterfiledwith the State Comp-
trollerbe sufficientfor an indefinitenumber of crossings,so long
as the purposesof the crossingscome within the purposeof the partiou-
lar trip.

          In our opinion,the latter interpretation is the proper one.
To arrive at the legislature'sintent,as is necessaryin every case of
construction, we must look not to the one word "tripw,but to the whole
bill. In this instance,we need only look to the portionquoted. Evi-
dently,all the'Legisl.ature intendedwas that no trip be made out of the
State unless its purposebe determinedin advanceby the ~A&orneyGeneral,
Roard of Water Engineers,page 4   (O-1392)




to constitute"Statebusfness". The Legi+atore did not say In so many
words that s sepa;ateapprovalshouldbe obtainedfor each individual
trip and, In our opinion,to give it that construction, under the facts
stated by you, would place a burden on the State Comptroller,the
AttorneySeneraland the departmentaffected,not contemplatedby the
Legislature.

         The Legislaturevestedno disaretionin the AttorneyGeneral
or the Comptrolleras to how many tripe a departmentcould make, and
properlyso. Neither of these two officerswould have authorityto
pass on the proprietyor advisabilityof your making a trip so long ss
you had the money in your appropriation end the purposeof the trip wss
the transactionof State business. Then, once having obtainedthe op-
inion of the AttorneySeneralthat the purposeof a proposedtrip was
for "Statebusinesspurposes"and filed it with the Comptroller,it would
be requiringuseless,repetitiouswork of all dephtimentsconcernedto
submit the same identicalquestionwith regard to each Individual
crossingmade during the courseof a particulartrip, as the answers
would of necessity,be identioalwiththe one alreadyin the Comptroller's
files. In other words, It Is the 'purpose'of the proposedtrip which
the AttorneySeneralmust approve,and not Its proprietyor advisability,
and once the Attorney Generalhas determinedthat said purpose is for
"Statebusiness   purposes",it is not necessary,.inour opinion,to again
seek his opinionapprovingeach crossingof tha State l&Won that trip.

          In answer to your secondquestion,It is our opinionthat this
letter of approvalIs sufficientauthority for crossing the State line,
at State expense,as many firms as the ,study
                                           requireson this particular
trip, for the purposesherednst-sted, and concerningthe Red Bluff Water
Power ControlDistrict.

          This opinioncoversonly the questionof the necessityof ob-
tainingthe AttorneySeneral'sapprovalof each crossingof the State
line made during the courseof the proposed"trip?describedin your
letter. We are not passingon the questionof the necessityof obtaining
the approvalof the AttorneyGeneralfor subsequent"trips"from Austin,
for the same purposeand in connectionwith the same project.

         Trustingthat this satisfactorily
                                        answersyour inquiry,we are

                                                  Yours very truly

                                             ATTORkEYOENERALOF TEXAS

                                             By James Noel /s/
                                                   James Roe1
JN:E?&zbr                                          Assistant
AETmED SEP 11, 1939

/s/ GeraldC. Mann
A!iTORNSY
        SRRRRALOPTEUS